 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   SARAI MEDRANO,                                  )   Case No.: 1:17-cv-01392 LJO JLT
                                                     )
12                  Plaintiff,                       )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                                                     )   SANCTIONS SHOULD NOT BE IMPOSED FOR
13          v.                                       )   HER FAILURE TO PROSECUTE THIS ACTION
                                                     )
14   GRANT MERCANTILE AGENCY, INC.,
                                                     )   (Doc. 8)
15                                                   )
                    Defendant.                       )
16                                                   )

17          The plaintiff was granted default as to the sole defendant on September 19, 2018. (Doc. 19)

18   More than six months have passed and the plaintiff has failed to take any further action to prosecute

19   this action or to bring it to completion. Thus, the Court ORDERS:

20          1.      No later than April 5, 2019, the plaintiff SHALL show cause in writing why sanctions

21   should not be imposed for her failure to prosecute this action. Alternatively, she may file a motion for

22   default judgment.

23          The failure to comply with this order will result in a recommendation that the Court

24   dismiss the action.

25
26   IT IS SO ORDERED.
27      Dated:     March 25, 2019                              /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
